Corrected Notice of Allowability

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Geoffrey Zelley on 03/22/2021.

The application has been amended as follows: 

A) Claim 24 has been amended as follows:

24. (Currently amended) A substance, wherein the substance is a modulator for use as a mediator of the TRMP8 receptor and is a compound selected from the group consisting of: a) compounds of the general formula IA:

    PNG
    media_image1.png
    244
    358
    media_image1.png
    Greyscale

in which:
a is a C-C single bond or a C-C double bond,
W is N or CH,
X and Z, independently of one another, are -O-, -S-, -NR18-, -S(=O)-, or -S(=O)2,
Y is selected from straight-chain or branched C1-C8-alkylene groups which optionally carry 1, 2, 3, or 4 identical or different substituents which are selected from NH2, OH,                                   SH, halogen or straight-chain or branched C1-C6-alkoxy groups, or X-Y-Z, together with the carbon atom to which they are bonded, form a keto group;
R11-R18, independently of one another, are selected from:
H; aryl;
1-C6-alkyl groups which optionally carry 1, 2, 3 or 4 identical or different substituents which are selected from oxo groups (=O), NH2, OH, SH, halogen or straight-chain or branched C1-C6-alkoxy groups; and straight-chain or branched C1-C6-alkyloxy groups which optionally carry 1, 2, 3 or 4 identical or different substituents which are selected from NH2, OH, SH, halogen or straight-chain or branched C1-C6-alkoxy groups; or
R11-R12, together with the carbon atoms to which they are bonded, form a 4-, 5-, 6- or 7-membered, saturated or mono- or polyunsaturated, carbocyclic ring which optionally carries 1, 2, 3, 4 or 5 identical or different substituents which are selected from straight-chain or branched C1-C6-alkyl groups, and oxo groups (=O);
or
b) compounds of the general formula IB;

    PNG
    media_image2.png
    235
    332
    media_image2.png
    Greyscale


in which:
b is a C-C single bond or a C-C double bond,
V is -CH2- or carbonyl;
W, X, Y, Z and R11 to R18 have the meanings given above; U is -CH2- or -O-; and
where U and V are not simultaneously -CH2-;

or 

c) of the general formula IC:

    PNG
    media_image3.png
    265
    329
    media_image3.png
    Greyscale

a, X, Y, Z and R11 to R18 have the meanings given above; U is -CH2- or a chemical bond; and V is -CH2- or carbonyl;
where U and V are optionally not simultaneously -CH2-;
wherein the modulator is not


    PNG
    media_image4.png
    196
    366
    media_image4.png
    Greyscale

[AltContent: ]
    PNG
    media_image5.png
    225
    481
    media_image5.png
    Greyscale

[AltContent: ]
    PNG
    media_image6.png
    165
    484
    media_image6.png
    Greyscale

B)  Claim 26, first line, “41” has been replaced with --- 25 ---.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612